Citation Nr: 0613606	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  00-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1957, from March 1958 to March 1962, and from 
September 1962 to November 1974.  He died in June 1995.  The 
appellant is his surviving spouse. 

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Board remanded this matter in June 2004.  


FINDINGS OF FACT

1.  The veteran died in June 1995, as a result of lethal 
dysrhythmia, due to, or as a consequence of, 
arteriosclerosis. 

2.  During the veteran's lifetime, service connection was in 
effect for generalized anxiety disorder, neurodermatitis 
circumscripta nummular eczema, and sinusitis.  

3.  An etiological relationship between dysrhythmia or 
arteriosclerosis and active service is not shown, nor is 
there clinical evidence of an etiological relationship 
between cardiovascular disease and any service-connected 
disability; the service connected disabilities are not shown 
to have contributed to cause death..


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of the Veteran's Death

The veteran died in June 1995 of lethal dysrhythmia, due to, 
or as a consequence of, arteriosclerosis.  Thus, service 
connection could be granted here if the veteran's 
cardiovascular disease itself is shown to have been incurred 
in, or aggravated by, service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

During the veteran's lifetime, service connection was in 
effect for generalized anxiety disorder (30 percent 
disabling), neurodermatitis circumscripta nummular eczema (10 
percent disabling), and sinusitis (noncompensable), with a 
combined disability rating of 40 percent effective October 6, 
1987.  Thus, service connection also is possible with 
evidence that the psychiatric disorder, skin disorder, or 
sinusitis, singly or together, caused death or contributed 
materially or substantially to produce death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2005).  

A service-connected disability is considered the principal 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death, however, is 
inherently one not related to a principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a 
causal link.  38 C.F.R. § 3.312(c).  

First, the appellant herself does not contend, and the record 
does not show, that the veteran incurred dysrhythmia, 
arteriosclerosis, or a cardiovascular disease during service.  
The Board considers this cause-of-death claim anew without 
regard to the July 1991 RO denial of service connection for 
arteriosclerotic heart disease with congestive heart failure 
(38 C.F.R. § 20.1106).  Nonetheless, the veteran's service 
medical records do not show the presence of a cardiovascular 
condition during his active military service.  In fact, the 
June 1974 retirement medical examination report documents 
normal clinical evaluation for the heart and vascular system.  
Even as of late 1975, more than a year after discharge from 
the last period of service (that is, after the presumptive 
period for service connection under 38 C.F.R. §§ 3.307, 
3.309), clinical evaluation for the cardiovascular system was 
normal.  See October 1975 VA medical examination report.  The 
record does not show manifestation of dysrhythmia, 
arteriosclerosis, or other cardiovascular problem in service 
and no clinician has associated such problem to active 
service.  

The veteran died at the age of 60, some two decades after his 
last period of service.  A review of the whole record 
indicates symptomatology or manifestations that could 
possibly be related to cardiovascular disease many years 
after service, from approximately the mid-1980s.  See, e.g., 
VA clinical records documenting history of cerebrovascular 
incidents and syncope in 1984-85.  Such negative evidence, in 
terms of a gap in time between discharge and clinical 
evidence of pertinent symptomatology is not dispositive on 
the issue of service connection as a general matter.  
Nonetheless, here, such evidence, in the context of a record 
wholly lacking evidence of manifestation of cardiovascular 
disease in service, is highly probative, and tends to 
disfavor a conclusion that such disease had its genesis 
during service.  

Based on the foregoing, service connection for the cause of 
the veteran's death is not warranted based on evidence of a 
direct cause-effect relationship between dysrhythmia or 
arteriosclerosis and active duty.  

Nor does the record support a favorable resolution based on 
evidence that any service-connected disability caused or 
otherwise contributed materially or substantially to the 
development of cardiovascular problems producing death.  In 
this connection, the appellant contends that her late 
husband's anxiety disorder was significant enough that it 
caused or contributed to the development of cardiovascular 
problems.  A related contention is that anxiety medication 
played a role in the development of such problems.  The 
appellant further contends, in the alternative, that her 
husband died due to in-service exposure to herbicide agents.  
See August 2003 Board hearing transcript; notice of 
disagreement.        

As to whether anxiety disorder might have caused or 
contributed materially to the development of cardiovascular 
abnormality, the issue, in essence, is one of etiology, or 
medical causation, that is in the province of a professional, 
who, by virtue of education, experience, and/or training, is 
qualified to address it.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or etiology.).  On this point, the sole etiology 
opinion of record is a June 2001 VA medical doctor's report, 
which states, in pertinent part: "[T]he veteran's service-
connected generalized anxiety disorder did not cause or 
contribute to the veteran's demise from atherosclerotic 
cardiovascular disease or the fatal dysrhythmia."  This 
negative etiology opinion is not squarely challenged by any 
other clinical evidence.  

The Board acknowledges the appellant's contention in her 
notice of disagreement to the effect that the medical 
community recognizes a relationship between anxiety and the 
development of cardiovascular disease.  The VA examiner 
addressed this point and said: "The present evidence does 
not indicate that chronic anxiety causes heart disease.  In 
fact, there are, recently reported, several studies which do 
not show an increase in atherosclerosis from any patient 
suffering from post-traumatic stress disorder."  Even 
assuming that there could be disagreement in the medical 
community as to whether there is a relationship, generally, 
between psychiatric problems (whether characterized as post-
traumatic stress disorder or chronic anxiety) and the 
development of cardiovascular disease, under the 
circumstances of this case, the Board still must defer to the 
VA doctor's opinion, which was based on consideration of the 
veteran's medical history as documented in the claims file, 
and the validity of which is not called into question by 
another medical opinion contrary to that of the VA doctor.  
The Board cannot ignore qualified, negative medical opinion 
specific to this claim in favor of generalized argument that 
some doctors might subscribe to a theory that stress or 
anxiety could lead to heart problems.    

The VA medical doctor further concluded that there is no 
cause-effect relationship between anxiety medication and 
cardiovascular disease.  His review of the literature did not 
show such a relationship.  He concluded: "It is more likely 
than not that the veteran's sudden death, allegedly due to 
the dysrhythmia and atherosclerotic cardiovascular disease, 
[was] caused by the hypertension and congestive heart failure 
that had already been documented [referring to development of 
hypertension in the mid-1980s and congestive heart in 
1990]."  No contrary opinion is of record.

Nor does the record support the contention that 
cardiovascular disease stemmed from exposure to herbicides in 
the Republic of Vietnam.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103 (Dec. 27, 2001). Section 201 
of this Act provides a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975. 
Previously, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed. See 38 U.S.C.A. § 1116(a)(3).  The appellant's 
claim was filed in 1995, before this change in the law.  Her 
claim is not supported by either the current or the former 
version of the statute and regulations.  

The fact that the veteran served in Vietnam within the 
statutorily prescribed time period for presumption of 
herbicide exposure is not at issue.  See, e.g., DD Form 214 
covering service from April 30, 1971 to November 30, 1974, 
which indicates service in Vietnam for 13 months between 
1969-70; 38 C.F.R. § 3.307(a)(6)(i) (2005).  Rather, the 
issue is whether there is evidence of a direct cause-effect 
link between herbicide exposure and cardiovascular disease.  
The fatal cardiovascular disease is not among those listed at 
38 C.F.R. § 3.309(e), for which service connection may be 
presumed based on herbicide exposure. Consequently, competent 
evidence of such a link would be needed to support the claim.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
The appellant has not proffered any medical evidence to 
buttress her lay contention.  

As for the other service-connected disabilities, there is no 
medical evidence supporting any allegation that the service 
connected skin disability (or treatment for the disability) 
caused or contributed to cause the cardiovascular disability 
that caused the veteran's death or otherwise contributed to 
cause the veteran's death.  As the matter is one of etiology 
or medical causation, a lay opinion alleging that the service 
connected skin disability was somehow a factor in causing or 
contributing to cause the veteran's death is not competent 
evidence (See Espiritu, supra); medical evidence is 
necessary.  Finlly, there is no allegation or medical 
evidence that the service-connected sinusitis played any role 
in the development of cardiovascular disease or otherwise 
contributed to cause death.  

Based on the foregoing, the Board concludes the preponderance 
of the evidence disfavors the claim, and that 38 U.S.C.A. 
§ 5107(b) does not apply.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice must inform the claimant of information and 
evidence not of record needed to substantiate the claim that 
VA will seek to provide and that the claimant is expected to 
provide.  It must ask the claimant to provide any evidence in 
his possession pertaining to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Appeal of the 1998 rating decision from which this appeal 
stems was perfected before enactment of the current notice 
requirements in November 2000.  The issue is whether content-
complying notice was given during appeal and whether any 
prejudice might have resulted due to timing or inadequate 
content of the notice.  See Pelegrini, at p. 120.  In April 
2000, even before enactment of the current notice 
requirements, the RO informed the appellant of the basic 
elements of a cause-of death claim and that medical or lay 
evidence pertaining to those elements could be considered.  
In March 2001 and June 2004 letters, VA explained that, if 
the appellant identifies the sources of evidence pertinent to 
the claim - the elements of which were previously discussed 
in the 1998 rating decision, April 2000 letter, and Statement 
of the Case (SOC) - then VA would assist her in obtaining 
records from such sources.  The contentions as to anxiety 
disorder or herbicide exposure as the cause of cardiovascular 
disease were raised in the application for benefits, and were 
addressed in the 1998 rating decision and the SOC.  The 
appellant and her representative were advised on the record 
(see August 2003 Board hearing transcript) of the required 
evidence of nexus between herbicide exposure and cause of 
death, and were asked whether there is any medical opinion on 
a nexus between anxiety and cause of death, in effect, 
telling them what evidence is key in this appeal.  At the May 
2005 hearing, the appellant was again asked whether she had 
any evidence of nexus between anxiety and cardiovascular 
disease.  Also, the SOC cited the key regulation governing 
this claim (38 C.F.R. § 3.312).  Supplemental SOCs (SSOCs) 
further explained the requirements re and why the claim 
remains denied.  The letters explained that the 
responsibility to substantiate the claim ultimately lies with 
her notwithstanding VA's duty to assist.  Notice of the 
fourth element was given in the June 2004 letter, as it asked 
her to provide any evidence she has pertaining to the claim.  

The Board does not find prejudicial error as to the timing or 
content of the notice.  See Pelegrini v. Principi, supra. The 
crux of the claim is nexus between anxiety or herbicide 
exposure and cardiovascular disease.  The appellant was made 
aware of what key evidence is missing, and two Board members 
kept the record open for 60 days after the hearings over 
which they presided to give her an opportunity to obtain such 
key evidence or identify the sources of such evidence.  
Nonetheless, she did not supply any such evidence or 
information.  No argument was made as to purported failure to 
comply with Section 5103(a) requirements, or as to the 
existence of additional evidence needed for full and fair 
adjudication of the claim.  

Further, here, there is no issue as to "veteran" status, 
requisite in a cause-of-death claim.  As the claim is denied, 
the effective date of a grant is not an issue, and there can 
be no prejudice to date as to lack of notice of effective 
date provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite arguably inadequate Dingess/Hartman 
notice, the Board finds no prejudice in proceeding with a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether a claimant has been 
prejudiced thereby).   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes service medical and 
personnel records, VA and private clinical records, death 
certificate, VA examination records, hearing testimony and 
other lay evidence in the form of written statements from the 
appellant, and Social Security Administration records.  The 
Board's remand directives were completed.  Based on the 
above, the Board concludes that duty-to-assist obligations 
were met.     


ORDER

Service connection for the cause of the veteran's death is 
denied.



_____________________________	
	____________________________
      MARY GALLAGHER				GEORGE R. SENYK
       Veterans Law Judge				Veterans Law Judge 
        Board of Veterans' Appeals			      Board of 
Veterans' Appeals



_________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


